DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – SENSOR OF IMAGING DEVICE DETECTS AN AMOUNT OF PRINT MEDIA IN A PRINT MEDIA RECEPTACLE USING PLURAL THRESHOLDS TO NOTIFY USER WHEN THE IMAGING DEVICE HAS A LOW QUANTITY OF THE PRINT MEDIA --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Joseph C. Huebsch on 07/01/2022.

5.        The claims of the application have been amended as follows:     
           13-16.  Cancelled

(End of amendment)

Allowable Subject Matter
6.         Claims 1, 3-12 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “maintain the low print media level notification responsive to a determination that the detected second amount of print media is greater than the predetermined set value but less than the print media threshold”, in combination with all other limitations as claimed in independent claim 1.
           The independent claim 7 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “maintain the low print media level notification responsive to a determination that the second amount of print media is greater than the predetermined set value but less than the print media threshold”, in combination with all other limitations as claimed in independent claim 7.
           The dependent claims 3-6, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 8-12, depend either directly or indirectly from claim 7, and are therefore allowable for at least the same reasons as claim 7.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2018/0348687              c. US Patent 5,991,556
            b. US Pub 2019/0030934              d. US Pub 2017/0277986

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674